Action for dissolution of a copartnership and an accounting. After trial of the issues, judgment was rendered on the merits in favor of defendant. Judgment affirmed, with costs. No opinion. Hagarty, Carswell, Johnston and Adel, JJ., concur; Lazansky, P. J., dissents on ground that plaintiff was entitled to half of the profits on securities, being the difference between the value of the securities on January 1, 1933, and the sales price thereof during that year. The trial court allowed a much lesser sum, being the difference between the purchase price prior to January 1, 1933, and the sales price during the year then beginning. The judgment should be modified accordingly.